Citation Nr: 1447934	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-10 098	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for a respiratory/lung disorder, including emphysema.

2.  Entitlement to service connection for heel spurs.


REPRESENTATION

Appellant represented by:	Thomas G. Eppink, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to February 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2010 rating decision of the VA Regional Office (RO) in Columbia, South Carolina (RO).

The Veteran was afforded a videoconference hearing in July 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that on personal hearing in July 2014, the Veteran and his newly appointed Attorney-Representative requested that the case be remanded to the RO so that the Representative could access the claims folder, review the issues, and perform any actions deemed necessary prior to rescheduling a hearing at a future date.  The presiding Veterans Law Judge acceded to this request.  The case will thus be remanded for further development in this regard.  For future reference, this should not be considered a hearing on appeal on these issues as there was no discussion of the merits of the appeal. 

Additionally, service treatment records show that in September 1974 the appellant was treated for acute onset of chest pain and that chest pain was noted in December 1974 for which diagnoses of bronchitis and upper respiratory infection (URI) were recorded.  It was noted that the Veteran was a smoker.  On the January 1975 examination for separation from service, he indicated that he had had pain or pressure in his chest and shortness of breath.  The Veteran also indicated that he had had foot trouble.  A defect of pes planus was recorded on service entrance examination in July 1973.  Review of the record discloses that the appellant has not been afforded a VA examination for compensation and pension purposes as to the issues currently on appeal. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  The threshold for securing an examination under the VCAA is low. Id.  As there were respiratory and foot symptoms and/or references in service, the Board finds that a current VA examination is indicated.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA podiatry and respiratory examinations.  All tests and studies deemed necessary should be conducted and clinical findings must be reported in detail and correlated to specific diagnoses.  The claims file and access to Virtual VA must be made available to the examiners for review.  The examination reports should include a discussion of the appellant's documented medical history and assertions.  Opinions as to the etiologies of any disorders found should be set out.

2.  Associate the examination reports with the claims folder and hold in abeyance for a reasonable amount of time pending further development by the Veteran and his attorney.  Thereafter, readjudicate these matters.  If the benefits are not granted, provide the parties a supplemental statement of the case and afford them an opportunity to respond.  If then then desire a hearing on the merits before the Board, such hearing should be arranged in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

